Citation Nr: 1100296	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-36 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine.  

2.  Entitlement to service connection for a lung disability 
manifested by chronic obstructive pulmonary disease (COPD), to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
October 1958 to May 1966, July 1967 to July 1971, and from August 
1972 to March 1981.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied service 
connection for degenerative disc disease of the lumbar spine and 
for a lung disability manifested by COPD.  

As to the claim for a low back disability, the Board notes that 
in an unappealed September 1981 decision, the RO denied a claim 
for service connection for a low back disability.  The RO, in the 
February 2008 decision on appeal, however, considered the claim 
on the merits.  Regardless of what the RO has done, however, the 
Board must address the question of whether new and material 
evidence has been received to reopen the claim.  This is so 
because the issue goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate the claims de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995). In other words, the Board is required first to consider 
whether new and material evidence is presented before the merits 
of a claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized the 
claims for service connection for degenerative disc disease of 
the lumbar spine as a claim to reopen.  

In October 2010, the Veteran testified at a hearing at the RO 
before the undersigned.  During the hearing, the Veteran 
submitted additional evidence accompanied by a waiver of initial 
RO review of such evidence.  A transcript of the proceeding is of 
record. 
 
The issue of service connection for COPD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A September 1981 decision that denied service connection for 
a back injury and arthritis is final based on the evidence then 
of record.  

2.  The evidence received since the September 1981 decision that 
denied service connection for a back injury and arthritis is new 
and material, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  

3.  Affording the Veteran the benefit of the doubt, degenerative 
disc disease of the lumbar spine was incurred during active duty 
service.  


CONCLUSIONS OF LAW

1.  Evidence received since the September 1981 RO rating decision 
that denied service connection for a back injury and arthritis is 
new and material; thus, the claim, now characterized as 
entitlement to service connection for degenerative disc disease 
of the lumbar spine is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010). 

2.  The criteria for service connection for degenerative disc 
disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its implementing 
regulations, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002); 38 C.F.R. 
§ 3.102, 3.156, 3.159, and 3.326 (2010).  VA is not required to 
provide assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See Id.

The United States Court of Appeals for Veterans Claims (Court) 
has concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his or 
her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In this 
matter, in view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim.  

II.  Analysis

The Veteran contends that a current low back disability is 
related to a back injury incurred during service.  

His service records include references to treatment for low back 
symptoms on several occasions in 1963, 1973, and 1976.  For 
example, a July 1963 record noted the Veteran's complaints of 
pain in the lumbar region after lifting a heavy piece of 
equipment while on detail.  In October 1973, he was treated at 
the MacDill Air Force Base Regional Hospital emergency room with 
complaints of low back pain.  Straight leg testing was positive 
at 45 and 85 degrees.  Another October 1973 record indicated a 
possible diagnosis of "chronic lumbar strain."  An August 1976 
record notes further treatment for a back strain.  

The Veteran filed an initial application seeking service 
connection for a low back disability shortly following discharge 
from service in July 1981.  He underwent a VA examination in 
September 1981.  Therein, he reported that he incurred a low back 
injury in Iceland when unloading trucks.  He described current 
pain in his back at L3.  X-rays did not reveal arthritis changes 
nor did they show spondylosis or spondylolisthesis.  A physical 
examination was conducted and the examiner diagnosed mild low 
back syndrome.  

In the September 1981 decision, the RO denied the claim, finding 
"no etiology of the veteran's back condition was shown on this 
examination."  The Veteran was notified of that decision the 
following month but did not initiate an appeal.  Therefore, the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.1103.  

In January 2007, the Veteran filed a claim seeking service 
connection for a low back disability.  On his application form, 
he described a lifting injury the low back in 1962 while 
unloading a boat.  

In order to reopen a claim that has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

Here, the unestablished facts necessary to substantiate the claim 
would be current evidence tending to show that a current low back 
disability is due to his active duty service.  38 C.F.R. § 3.303.  
Additionally, service connection on a presumptive basis is 
warranted if there is evidence of arthritis in the first post-
service year.  See 38 C.F.R. § 3.307.  

Since the last final denial of the claim, the RO received 
numerous VA outpatient treatment records, a VA examination 
report, a letter from a private physician, and the Veteran's 
testimony provided during the hearing before the undersigned.  
The VA outpatient treatment records note current treatment for a 
low back disability variously diagnosed as degenerative disc 
disease of the lumbar spine and spinal stenosis.  Significantly, 
the private physician states that it is more likely than not that 
the Veteran's current low back disability is related to service.  
This evidence is both new and material and relates to the 
unestablished fact absent at the time of the last final denial.  
Accordingly, the Board finds that the evidence is sufficient to 
reopen the claim.  

Turning to the merits of the Veteran's claim, service connection 
will be granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.   Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for certain chronic 
disease when manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

Here, there is evidence of a current disability as well as 
evidence of treatment for low back symptoms during service.  
Turning to the evidence regarding a nexus between the current low 
back disability and service, there is evidence in support and 
against the claim.  In support of the claim is the statement from 
the Veteran's treating physician.  The opinion, linking current 
low back disability to service, was based on long-standing 
treatment of the Veteran, a review of the Veteran's service 
treatment records, and discussions with the Veteran.  

The evidence against the claim consists of the November 2008 VA 
examination report.  In that report, the examiner opines that 
there was no mention of low back pain upon discharge and no 
history of chronicity during or after military service.  The 
examiner's opinion was based on a review of the claims file, a 
history, and a physical examination.  

The Board has considered the VA examiner's opinion regarding 
chronicity and acknowledges that the service treatment records 
and post-service records support the statement.  What the opinion 
ignores, however, is the Veteran's lay testimony regarding 
chronicity.  In his testimony before the undersigned, the Veteran 
stated that he had symptoms of low back pain during service and 
immediately following discharge from service.  He also reported 
that he continued to have problems with the low back ever since.  
(See Transcript at 13-15.)  The Board finds that the lay 
testimony regarding symptoms experienced and continuity of 
symptoms is credible.  

The benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 
provides that:

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the 
provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor 
or and opposing the veteran's claim is found to be almost exactly 
or nearly equal.  The statutory benefit of the doubt rule applies 
when the factfinder determines that the positive and negative 
evidence relating to a veteran's claim are "nearly equal," thus 
rendering any determination on the merits "too close to call."  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Here, there is an approximate balance of evidence both for and 
against the claim.  Accordingly, as the evidence is in a state of 
equipoise, the benefit-of-doubt-rule is for application.  Thus, 
resolving all reasonable doubt in the veteran's favor, the Board 
determines that entitlement to service connection for 
degenerative disc disease of the lumbar spine is warranted.  


ORDER

New and material evidence having been received; the claim for 
service connection for degenerative disc disease of the lumbar 
spine is reopened.  

Service connection for degenerative disc disease of the lumbar 
spine is granted.  


REMAND

As to the claim for service connection for COPD, in McLendon v. 
Nicholson, the Court held that the Secretary must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The 
third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon v. Nicholson, 20 Vet. App. 79, at 83 (2006).  

Here, the Veteran has been diagnosed with COPD; hence, there is 
evidence of a current disability.  While there is not probative 
evidence of an injury or disease during service, there is lay 
testimony in which the Veteran describes possible exposure to 
asbestos when working as a fireman and later as a carpenter 
during his active service in the Air Force.  (See Transcript at 
20).  There is also evidence of the Veteran's long history of 
smoking.  (See, for example, Transcript at 27.)  Still accepting 
the Veteran's testimony as credible, there is evidence of an 
event in service.  Finally, there is an indication that the 
disability may be associated with the service but insufficient 
competent medical evidence to make a decision on the claim.  In 
this respect, Dr. J. G., in his letter, indicates that the 
asbestos exposure in service "is a primary factor in his 
restrictive airway disease."  The examiner, however, does not 
address the Veteran's long history of smoking and any impact it 
might have in the development of his current lung disability.  As 
resolution of this matter requires clarification by a medical 
professional, the Board finds that a remand for a VA examination 
is required.  

In addition, VA Adjudication Procedure Manual Rewrite (M21-1MR) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, develop 
whether there was pre-service and/or post-service occupational 
and other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
For many asbestos related diseases the latency period varies from 
ten to forty-five or more years between first exposure and 
development of disease.  Id. at IV.ii.2.C.9.d.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to 
develop evidence of whether the Veteran was 
exposed to asbestos during service, to 
specifically include seeking information as 
to whether his job duties involved working 
with or near asbestos.  Such development 
should include a determination regarding the 
extent to which his duties would have exposed 
him to asbestos.   

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the etiology of his 
current lung disability.  All indicated tests 
and studies are to be performed, and a 
comprehensive social and occupational history 
is to be obtained.  Prior to the examination, 
the claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report of the examiner.  The 
examiner should express an opinion regarding 
the likely etiology of the Veteran's lung 
disability, and specifically whether the lung 
disability is at least as likely as not (i.e. 
there is a 50 percent or greater probability) 
related to any in service exposure to 
asbestos or is otherwise related to service.  
In offering the opinion, the examiner should 
comment on the effect of the Veteran's 
history of smoking in the development of any 
lung disability.  The examiner must explain 
the rationale for all opinions given.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for further 
appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


